DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment / Arguments
Regarding claims rejected under 35 USC 101:
	Responsive to Applicant’s amendment to incorporate claim language previously identified (i.e., the 1/24/2022 Office action) as being significantly more than the judicial exception alone, and further in response to the amended claim language as a whole, the rejection under 35 USC 101 has been withdrawn.

Regarding claims rejected under 35 USC 102 / 103:
Applicant's arguments have been fully considered but they are not persuasive. 
Applicant argues against the Keller reference with respect to the amended claim language. For instance, Applicant argues that Keller does not disclose “causing an electronic system to perform a predetermined set of routines that are configured to energize a predetermined plurality of components of the electronic system to a measured extent.” More specifically, Applicant argues that “Keller does not disclose that limited or baseline functionality is energized to a measured extent” and that “Keller does not disclose applying power, ‘to a measured extent,’ as recited in the independent claims.”
In response, it is noted that at least [0127] of Keller discloses “a source of energy that energizes the electronic component, board, system or subsystem to be tested… can be simply powering the device, inputting an oscillating signal into the device or illuminating the device with unintended electromagnetic energy… can be a single tone, multiple tones or multiple frequencies or complex with modulation and or timing parameters applied.” At least [0187] of Keller further discloses that “more spectrally rich emissions can be derived by adding modulations or complex timings to the manner in which the device is driven,” while at least [0189] of Keller recites examples such as “occasional, sporadic, periodic, or continuous energizing of inputs outside of the engineering, designed, calculated or specified range specific… a test time may typically be reduced if higher voltage or frequency input than the maximum specified by the manufacturer is introduced… RBW dwell times sufficient for emission discrimination may be usefully reduced using the introduction of higher frequencies than specified by the manufacturer… testing protocol is incorporated deliberately and specifically outside of engineering, designed, calculated or specified limits to test the device 2… dynamic adjustments may be based on weighing economic factors of device 2 cost and rejection of the device 2.”
As well, at least [0222] and [0224] of Keller concern predetermined test conditions. Further, at least [0465] of Keller discloses generating a high precision input for injecting into a part under test (e.g., the last portion of [0058] of Keller concerning active signal injection).
	Accordingly, it is believed that the Keller reference discloses causing an electronic system to perform a predetermined set of routines that are configured to energize a predetermined plurality of components of the electronic system to a measured extent (e.g., energizing the device under test based on the above-cited modes and/or parameters). With respect to a predetermined plurality of components, refer to at least [0180], [0256], and [0256] of Keller concerning components of the device under test. 
Finally, it is noted that “to a measured extent” may be interpreted as providing a necessary amount of power required for functioning (i.e., the trivial case of turning on the components under normal operation; not providing too much or too little energy).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 10, 12, and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Keller (US 2016/0098561 A1).

Regarding claim 1, Keller discloses: A computer-implemented method comprising: 
causing an electronic system (i.e., at least [0052] of Keller concerning a detectably modifiable electronic part such as a complete computer system) to perform a predetermined set of routines that are configured to energize a predetermined plurality of components of the electronic system to a measured extent; 
Refer to at least [0180] of Keller with respect to testing the electronic part, such as by activating limited or baseline functionality / powering on. Further see at least [0222] and [0224] of Keller with respect to activating the test. 
Refer to at least [0127], [0187], and [0189] of Keller with respect to energizing the part, and different test parameters / input types.
generating a plurality of field scans of the electronic system while the predetermined set of routines is performed; 
Refer to at least the abstract, [0222], and [0225]-[0226] of Keller with respect to collecting RF emissions during the test. Refer to at least [0055] and [0073]-[0076] of Keller with respect to exemplary RF emissions. Refer to at least [0203] of Keller with respect to multiple RF techniques in conjunction. 
comparing the plurality of field scans to a plurality of baseline scans of the electronic system,
Refer to at least the abstract, [0024], [0103], and [0257] of Keller with respect to comparing the characteristics of the collected RF emissions with those of an unmodified device / baseline. 
wherein the plurality of field scans and the plurality of baseline scans comprise measures of the electronic system in an infrared spectrum;
Refer to at least [0055] and [0076] of Keller with respect to infrared / infrared spectrum analysis. 
determining that one of the field scans and one of the baseline scans are different; and 
identifying at least one difference between the one field scan and the one baseline scan.
Refer to at least the abstract of Keller with respect to determining a score of certainty of a modified condition of the tested part. Refer to at least [0072], [0096]-[0098], [0206], and [0231] of Keller with respect to signatures associated with modified parts and signatures associated with a baseline / unmodified parts. Refer to at least [0099]-[0102] of Keller with respect to identifying differences in data. 

Regarding claim 3, it is rejected for substantially the same reasons as claim 1 above (i.e., the citations concerning RF emissions).

Regarding independent claim 10, it is substantially similar to independent claim 1 above, and is therefore likewise rejected for substantially the same reasons (i.e., the citations).

Regarding claim 12, it is substantially similar to claim 3 above, and are therefore likewise rejected.

Regarding independent claim 19, it is substantially similar to independent claim 1 and elements of claims 2-3 above, and is therefore likewise rejected for substantially the same reasons (i.e., the citations).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-7, 13-16, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Keller as applied to claims 1, 3, 10, 12, and 19 above, and further in view of Kreft (WO 2012/123400 A1).

Regarding claim 4, Keller does not disclose: further comprising generating an additional field scan of the electronic system comprising a photographic image capture of the electronic system. However, Keller in view of Kreft discloses: further comprising generating an additional field scan of the electronic system comprising a photographic image capture of the electronic system. 
Refer to at least 1.5.6.2.3.2 on page 68 of Kreft with respect to optical fingerprints for physically unclonable functions for a semiconductor, including photography and imaging. 
The teachings of Keller (e.g., [0129]-[0130]) and Kreft both concern hardware fingerprinting and are considered to be within the same field of endeavor and combinable as such. 
Therefore it would have been obvious to one of ordinary skill in the art before the filing date of Applicant’s invention to modify the teachings of Keller to further include optical fingerprints for detection of malicious hardware/software for at least the purpose of increasing detection rates via additional measurement data. 

Regarding claim 5, Keller-Kreft discloses: The method of claim 1, further comprising generating an additional field scan of the electronic system comprising a light detection and ranging (lidar) scan of the electronic system.
Refer to at least 1.5.6.2.3.2 on pages 68-69 of Kreft with respect to optical fingerprints for physically unclonable functions for a semiconductor, including LIDAR. 
This claim would have been obvious for substantially the same reasons as claim 4 above.

Regarding claim 6, Keller-Kreft discloses: The method of claim 1, wherein the plurality of baseline scans is secured by generating a plurality of image file hashes of the plurality of baseline scans using a public-key infrastructure.
Refer to at least 1.5.4.2 on page 43 and 1.5.5.1 on page 49 of Kreft with respect to hashing and signing via a PKI. Further refer to at least lines 34-8 on pages 15-16 with respect to hashed PUF responses. 
Therefore it would have been obvious to one of ordinary skill in the art before the filing date of Applicant’s invention to modify the teachings of Keller to include hashed and cryptographically signed sensor data for at least the purposes of reduced data transfer sizes (i.e., achieved via hashing) and/or security or the sensor data itself (i.e., achieved via cryptography).

Regarding claim 7, Keller-Kreft discloses: The method of claim 6, further comprising confirming the plurality of baseline scans are secured and verified for integrity and authentication by using the public-key infrastructure.
Refer to at least lines 13-18 on page 36 and lines 20-22 on page 52 of Kreft with respect to stored signed hashes of baseline measurements. 
This claim would have been obvious for substantially the same reasons as claim 6 above.

Regarding claims 13-16, they are substantially similar to claims 4-7 above, and are therefore likewise rejected.

Regarding claim 20, it is substantially similar to claims 6-7 above, and is therefore likewise rejected.

Claims 8-9 and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Keller as applied to claims 1, 3, 10, 12, and 19 above, and further in view of “High-Sensitivity Hardware Trojan Detection Using Multimodal Characterization,” hereinafter “Hu.”

Regarding claim 8, Keller does not disclose:  wherein comparing the plurality of baseline scans to the plurality of field scans comprises performing subtractive filtering on one of the baseline scans and a corresponding one of the field scans. However, Keller in view of Hu discloses: wherein comparing the plurality of baseline scans to the plurality of field scans comprises performing subtractive filtering on one of the baseline scans and a corresponding one of the field scans. 
Refer to at least “III. DETECTION FRAMEWORK” of Hu, wherein a feature matrix Bi is obtained for each IC after the transformation by 2DPCA. Then the distance between the testing feature matrix Bi and the authentic feature matrix B is calculated.
The teachings of Keller and Hu concern hardware Trojan detection and are considered to be within the same field of endeavor and combinable as such. Further, Keller comprises PCA as per at least [0099], but for RF emissions. 
Therefore it would have been obvious to one of ordinary skill in the art before the filing date of Applicant’s invention to modify the teachings of Keller to further include thermal maps and difference calculation for detection of hardware trojans for at least the purpose of increasing detection rates via additional measurement data. 

Regarding claim 17, it is substantially similar to claim 8 above, and is therefore likewise rejected.

Regarding claim 9, it is rejected for substantially the same reasons as claim 8 above (e.g., refer to at least FIG. 1 and 2 of Hu).

Regarding claim 18, it is substantially similar to claim 9 above, and is therefore likewise rejected.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VADIM SAVENKOV whose telephone number is (571)270-5751. The examiner can normally be reached 12PM-8PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey L Nickerson can be reached on (469) 295-9235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Jeffrey Nickerson/Supervisory Patent Examiner, Art Unit 2432                                                                                                                                                                                                        




/V.S/Examiner, Art Unit 2432